ORDER

PER CURIAM.
Defendant appeals after he was convicted following a bench trial of one count of receiving stolen property, § 570.080, RSMo 1994. The court sentenced him as a prior offender to a prison term of four years to run concurrently with a sentence for an unrelated conviction. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).